UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 20-7718


ROBERT L. MITCHELL, a/k/a Robert Lee Mitchell, a/k/a Robert Mitchell,

                     Plaintiff - Appellant,

              v.

MAGISTRATE JUDGE MILLER; BARBARA MORGAN; JUDGE COSTA
PLEICONES,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Cameron McGowan Currie, Senior District Judge. (4:19-cv-01668-CMC)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert L. Mitchell appeals the district court’s order denying his postjudgment

motion seeking vacatur of and a judgment on the pleadings and a declaratory judgment

with respect to the court’s prior order adopting the recommendation of the magistrate judge

and dismissing his 42 U.S.C. § 1983 civil rights action. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Mitchell v. Magistrate Judge Miller, No. 4:19-cv-01668-CMC (D.S.C. Oct. 27, 2020).

We deny Mitchell’s motion to consolidate and dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2